 



EXHIBIT 10.4
TERMINATION ADDENDUM
EXCESS OF LOSS RETROCESSION AGREEMENT
BY AND BETWEEN
PLATINUM RE (UK) LIMITED
(RETROCEDANT)
and
PLATINUM UNDERWRITERS REINSURANCE, INC.
(RETROCESSIONAIRE)
IT IS HEREBY MUTUALLY AGREED that effective March 31, 2006, the Excess of Loss
Retrocession Agreement dated as of January 1, 2006, by and between Platinum
Underwriters Reinsurance, Inc., a Maryland domiciled insurance company (the
“Retrocessionaire”), and Platinum Re (UK) Limited (the “Retrocedant”), is
terminated pursuant to this Termination Addendum ( the “Addendum”).
The Retrocessionaire shall return all premium paid to date, less $250,000, as
consideration for the early termination of its exposure.
IN WITNESS WHEREOF, the parties have caused this Addendum to be executed in
duplicate by their respective officers duly authorized so to do, on the date set
forth below.

                  Platinum Re (UK) Limited    
 
           
 
  By:   /s/ Michael Coldman    
 
           
 
      Name: Michael Coldman    
 
      Title: CEO & Managing Director    
 
      Date: June 15, 2006    
 
                Platinum Underwriters Reinsurance, Inc.    
 
           
 
  By:   /s/ H. Elizabeth Mitchell    
 
           
 
      Name: H. Elizabeth Mitchell    
 
      Title: President    
 
      Date: June 13, 2006    

 